DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-4 in the reply filed on 6/24/2022 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, “the balance of iron” should read –a balance of iron--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high strength” in claims 1-4 is a relative term which renders the claims indefinite. The term “high strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered a “high strength” steel sheet, as any steel sheet may be considered to have “high strength” when compared to a steel sheet of lesser strength
The term “high impact resistance” in claim 1 is a relative term which renders the claim indefinite. The term “high impact resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “high impact resistance”, as any steel sheet may be considered to have “high impact resistance” when compared to a steel sheet having lesser impact resistance.
Claim 1 recites the limitation “the steel sheet has a value of 0.05 to 1.0 as a shear texture ({110}<112>, {112}<111>) area ratio”, which renders the claim indefinite. The use of parentheses around the limitation “({110}<112>, {112}<111>)” makes it unclear whether the limitation is optional or required. Furthermore, it is unclear if the limitation “({110}<112>, {112}<111>)” is intended to mean {110}<112> or {112}<111>, or {110}<112> and {112}<111>. For the purposes of examination, claim 1 is given the broadest reasonable interpretation in view of the instant specification, such that the limitation  “the steel sheet has a value of 0.05 to 1.0 as a shear texture ({110}<112>, {112}<111>) area ratio” is interpreted as –the steel sheet has a value of 0.05 to 1.0 as a {110}<112> and {112}<111> shear texture area ratio--.
Claim 1 recites the limitation “a center region (ranging deeper than 1/10t to 1/2 t in a thickness direction, t refers to thickness (mm)) and a surface region (ranging from a surface to 1/10t in the thickness direction)”, which renders the claim indefinite. The use of parentheses in the above limitation makes it unclear whether the recitations within the parentheses are optional or required. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “a center region (ranging deeper than 1/10t to 1/2t in a thickness direction, t refers to thickness (mm)) and a surface region (ranging from a surface to 1/10t in the thickness direction)” is interpreted as –a center region ranging from 1/10t to 1/2t in a thickness direction, where t refers to thickness, in mm, and a surface region ranging from a surface to 1/10t in the thickness direction--.
Claims 2-4 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 2 recites the limitation “a MA phase (a complex phase of martensite and austenite)”, which renders the claim indefinite, because the use of parentheses around the limitation “(a complex phase of martensite and austenite)” makes it unclear whether the limitation is optional or required. For the purposes of examination, claim 2 is given the broadest reasonable interpretation such that the limitation “a MA phase (a complex phase of martensite and austenite)” is interpreted as –a MA phase, which is a complex phase of martensite and austenite,--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlade et al. (US 9,540,719), as cited in the IDS dated 10/7/2021, hereinafter “Perlade.”
Regarding claims 1 and 3-4, Perlade teaches a steel sheet having a tensile strength between 780 and 950 MPa (i.e. high strength) (Abstract, col. 2 ln. 44-45, col. 14 ln. 52, Table 3), the steel sheet comprising, in percent by weight, 0.040-0.065% C, 0.1-0.55% Si, 1.4-1.9% Mn, 0.005-0.1% Al, ≤0.7% Cr, <0.020% P, ≤0.004% S, 0.002-0.007% N, 0.025-0.045% Nb, 0.095-0.145% Ti, and a balance of Fe and unavoidable impurities (col. 2 ln. 49 – col. 3, ln. 1-2), wherein the steel sheet has a microstructure comprising, in area percentage, 80-95% bainite and less than 20% ferrite (col. 3 ln. 60-62), which satisfies or overlaps with the instantly claimed chemical composition ranges, microstructure ranges, and tensile strength range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Perlade does not explicitly teach wherein its steel sheet has a value of 0.05 to 1.0 as a {110}<112> and {112}<111> shear texture area ratio of a center region ranging from 1/10t to 1/2t in a thickness direction, where t refers to thickness, in mm, and a surface region ranging from a surface to 1/10t in the thickness direction, wherein the ferrite has an average grain diameter within a range of 1 µm to 5 µm, has high impact resistance and absorbs energy in an amount of 80 J/m3 or more during a collision, as required by claims 1 and 3-4.
However, Perlade teaches overlapping chemical composition ranges, microstructure area fractions, and an identical tensile strength, as discussed above. Furthermore, Perlade teaches a substantially similar process of making its steel sheet, comprising reheating a steel slab to a temperature between 1160-1300°C, hot rolling with a temperature at the end of rolling (i.e. FDT) between 880°C and 930°C, wherein the reduction rate of the penultimate pass is less than 25% and the rate of the final pass is less than 15%, cooling at a cooling rate of between 50 and 150°C/s to a coiling temperature of 470-625°C, and coiling at a temperature between 470-625°C (col. 4 ln. 35-47, col. 14 ln. 42-46). This process is substantially similar to the method described in paragraph [13] of the instant specification, and overlaps with the finish rolling parameters shown in Table 2 of the instant specification. 
Thus, as Perlade teaches an overlapping composition, overlapping microstructure, and a substantially similar process of making, as discussed above, one of ordinary skill in the art would expect the steel sheet of Perlade to have a value of 0.05 to 1.0 as a {110}<112> and {112}<111> shear texture area ratio of a center region ranging from 1/10t to 1/2t in a thickness direction, where t refers to thickness, in mm, and a surface region ranging from a surface to 1/10t in the thickness direction, ferrite having an average grain diameter within a range of 1 µm to 5 µm, have high impact resistance and absorbs energy in an amount of 80 J/m3 or more during a collision, as required by claims 1 and 3-4. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art fails to disclose or fairly suggest the steel sheet as claimed. In particular, the closest prior art, Perlade (US 9,540,719), renders obvious the steel sheet of claim 1, as discussed in the 35 U.S.C. 103 rejection above. However, Perlade fails to teach or adequately suggest wherein the steel sheet comprises a MA phase and martensite in a total area fraction of 1% to 10%, as required by claim 2. In contrast, Perlade that its steel sheet is free of martensite and austenite (col. 7 ln. 61-21), which teaches away from the steel sheet of claim 2. Thus, claim 2 is distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734